Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Warren County) to review a determination of respondent which dismissed petitioner from her job pursuant to section 75 of the Civil Service Law. Petitioner began work in respondent Warren County Treasurer’s office in January of 1966. On May 1, 1975 respondent filed a written complaint charging petitioner with insubordination to her immediate supervisor and refusal to take orders, repeated absences from her work on personal business without authorization, and failing to report to her desk after punching in on the time clock. After a disciplinary hearing was held pursuant to section 75 of the Civil Service Law, respondent dismissed petitioner as an employee of Warren County. The record contains substantial evidence supporting the charges preferred against petitioner. Under the circumstances, we do not find the penalty of dismissal excessive. Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Greenblott, Sweeney, Staley, Jr., and Larkin, JJ., concur.